Name: Commission Regulation (EEC) No 3762/85 of 30 December 1985 amending quantitative limits fixed for imports of certain textile products originating in South Korea
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 31 . 12. 85 Official Journal of the European Communities No L 356/67 COMMISSION REGULATION (EEC) No 3762/85 of 30 December 1985 amending quantitative limits fixed for imports of certain textile products originating in South Korea flows, and to enable suppliers to utilize agreed Commu ­ nity limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 3762/83 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82, quantitative limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas South Korea has asked that the allocation of Community quantitative limits among the Member States be adjusted in order to take account of the trend of trade HAS ADOPTED THIS REGULATION : Article 1 Certain Member States' shares of the Community quanti ­ tative limits for textile products originating in South Korea, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 December 1985. For the Commission Willy DE CLERCQ Member of the Commission O OJ No L 374, 31 . 12 . 1982, p . 106 . 2 OJ No L 380 , 31 . 12 . 1983 , p . 1 . No L 356/68 Official Journal of the European Communities 31 . 12. 85 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1985) Description Third countries Member States Units Quantitative limits from 1 January to 31 December 1985 32 ex 58.04 58.04-07, 11 , 15 , 18 , 41 , 43 , 45 , 61 , 63 , 67, 69 , 71 , 75, 77 , 78 Woven pile fabrics and chenille fabrics (other than terry towelling or similar terry fabrics of cotton falling within heading No 55.08 and fabrics falling within heading No 58.05) : Woven pile fabrics and chenille fabrics (other than terry fabrics of cotton and narrow woven fabrics), of wool , of cotton or of man-made textile fibres South Korea D F I BNL UK IRL DK GR EEC tonnes 400 124 103 170 206 13 458 37 1 511 35 51.04 A IV 51.04-10, 11 , 13 , 15 , 17 , 18 , 21 , 23 , 25 , 27 , 28 , 32, 34 , 36 , 41 , 48 Woven fabrics of man-made fibres (continuous), including woven fabrics of monofil or strip falling within heading No 51.01 or 51.02 : A. Woven fabrics of synthetic textile fibres : Woven fabrics of synthetic textile fibres (continuous) other than those for tyres and those contain ­ ing elastomeric yarn : South Korea D F I BNL UK IRL DK GR EEC tonnes 417 280 202 309 1 444 (') 80 50 172 2 954 35 a) 51.04-10, 15 , 17, 18 , 23 , 25 , 27, 28 , 32, 34 , 48 a) Of which other than un ­ bleached or bleached 37 56.07 B 56.07-50 , 51 , 55 , 56 , 59 , 60 , 61 , 65, 67, 68 , 69 , 70 , 71 , 72, 73 , 74, 77 , 78 , 82, 83 , 84, 87 Woven fabrics of man-made fibres (discontinuous or waste) : B. Of regenerated textile fibres : Woven fabrics of regenerated textile fibres (discontinuous or waste) other than narrow woven fabrics , pile fabrics ( including terry fabrics) and chenille fabrics : South Korea D F I BNL UK IRL DK GR EEC tonnes 501 436 1 965 132 421 14 296 27 3 792 67 60.05 A II b) 5 B 60.06 B II III 60.05-93 , 94, 95 , 96 , 97 , 98 , 99 60.06-92, 96 , 98 60.05-97 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Clothing accessories and other articles (except garments), knitted or crocheted, not elastic or rub ­ berized ; articles (other than bathing costumes) of knitted or crocheted fabric , elastic or rub ­ berized, of wool , of cotton , or of man-made textile fibres a) Of which sacks and bags of a kind used for the packing of goods , made from polyethyl ­ ene or polypropylene strip South Korea D F I BNL UK IRL DK GR EEC tonnes 70 48 45 89 0 551 8 23 10 844 (') Of which 30 tonnes exclusively for 'Polyester Georgette material products falling within Nimexe codes 51.04-13 , 15 , 17 , 18 . ( 2) Of which 33 tonnes for products other than those falling within NIMEXE code 60.05-97 .